Per Curiam.
The sole question is whether the court erred in submitting the contributory negligence issue.
In passing upon the sufficiency of the evidence to require submission of the contributory negligence issue, defendant is entitled to have the evidence bearing on that issue considered in the light most favorable to him. 3 Strong, N. C. Index, Negligence § 25, and cases cited.
Defendant’s evidence, in brief summary, tends to show: At or about the time he passed the stop sign, defendant became aware that #1715 came to a dead end at its intersection with #1722. He was then going 50-55 miles per hour. Being on the right side of #1715, there was more turning room to defendant’s left. Defendant “automatically jerked to the left” and applied his brakes. While defendant was attempting to make a left turn and the car was “sliding,” plaintiff looked up, said “Look out,” and grabbed the steering wheel. Thereupon, the car went straight across #1722 and hit the embankment and telephone pole.
We are constrained to hold, in accordance with the ruling below, that whether plaintiff grabbed the steering wheel and thereby interfered with the operation and course of the car, and, if so, whether plaintiff’s said conduct under the circumstances constituted negligence and was a proximate cause of the collision, were for jury determination. With reference to the contributory negligence issue, defendant’s allegations and evidence, and the court’s instructions, relate to actual interference by plaintiff in the operation and course of the car.
No error.
Moore, J., not sitting.